Case 4:19-cv-04402 Document9 Filed on 11/09/19 in TXSD Page 1 of 2

 

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF TEXAS

 

Motion and Order for Admission Pro Hac Vice

 

 

 

 

Division Houston Case Number 4:19-CV-04402
NOVUM ENERGY TRADING INC.

 

 

versus

M/V BOUCHARD AND B. NO. 240 AND THEIR ENGINES, TACKLES, ETC. IN REM
AND BOUCHARD TRANSPORTATION CO., INC, IN PERSONAM

 

 

 

Lawyer’s Name John J. Walsh
Firm Freehill, Hogan & Mahar LLP
Street 80 Pine St., 25th Floor, New York, NY 10005
City & Zip Code (212) 425-1900; walsh@freehill.com
Telephone & Email New York: 1316165

Licensed: State & Number New York: JW9349
Federal Bar & Number

 

 

Name of party applicant seeks to M/V BOUCHARD and B. NO. 240 and Bouchard
appear for: Transportation Co., Inc.

 

 

 

Has applicant been sanctioned by any bar association or court? Yes v No

On a separate sheet for each sanction, please supply the full particulars.

Dated: 11/9/2019 Signed: WU KW

The state bar reports that the applicant’s status is:

 

 

 

 

 

 

 

 

Dated: Clerk’s signature

 

 

Order

This lawyer is admitted pro hac vice.

 

 

 

Dated:

 

 

United States District Judge
Case 4:19-cv-04402 Document9 Filed on 11/09/19 in TXSD Page 2 of 2

ADDENDUM TO MOTION AND ORDER FOR ADMISSION PRO HAC VICE

In the following consolidated cases in the United States District Court for the Southern
District of New York, Power Authority of the State of New York v. Tug M/V Ellen S. Bouchard, 14-
CV-0617 (PAC) and 14-CV-4462 (PAC) and, /n the Matter of the Complaint of Bouchard
Transportation Co., Inc., 14-CV-1262, monetary sanctions were awarded against our client and
our firm as a result of my inadvertent disclosure to a retained expert of Court Ordered Attorney
Eyes Only material which had been received from a non-party pursuant to subpoena. The
monetary sanctions consist of the payment of attorney’s fees to the third party and the court
order required destruction or return of the Attorney Eyes Only material and any reports based
on the material, and required the expert to disclose any consultancies that he had had within
six months of the Court Order, which expired in September, 2018, all of which has been

accomplished.

On September 21, 2018, having made the foregoing disclosure, | was admitted pro hac
vice to this Court in Bouchard Transportation Co., Inc. v. The Department of Homeland Security,

Case No. 4:18-cv-2563 by Judge Gray H. Miller.

| have familiarized myself with the Local Rules of the Southern District of Texas and the
Procedures issued by Magistrate Judge Andrew M. Edison.

ele Woh
=

John J. Balen
pated. VoveM ber TF, 20(19F
fo

 
